Exhibit 99.1 NASDAQ Grants SGLP’s Request for Filing Extension Tulsa, Okla. – November 24, 2008 /BUSINESS WIRE/ – SemGroup Energy Partners, L.P. (NASDAQ: SGLP) today announced the NASDAQ Hearings Panel granted SGLP’s request for an extension of time to file its Form 10-Qs for the quarters ended June 30, 2008 and September 30, 2008.Pursuant to the extension, SGLP’s common units will continue to be listed on The NASDAQ Stock Market subject to the filing of the above referenced Form 10-Qs on or before February 17, 2009. As previously disclosed, SGLP was unable to timely file its Form 10-Qs for the quarters ended June 30, 2008 and September 30, 2008 due to uncertainties surrounding the filing of voluntary petitions by SemGroup, L.P. (the “Private Company”) and certain of its subsidiaries for reorganization under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the District of Delaware on July 22, 2008. "We are very pleased with the Panel’s decision to grant us additional time to file our Second and Third Quarter Form 10-Qs.We continue to work with our board of directors in evaluating the impact of the Private Company’s bankruptcy filingson our financial statements in an effort to file our Second and Third Quarter Form 10-Qs within the extension granted by the Panel,” stated Kevin Foxx, SGLP’s President and Chief Executive Officer. About SemGroup Energy Partners, L.P. SemGroup Energy Partners owns and operates a diversified portfolio of complementary midstream energy assets. SemGroup Energy Partners provides crude oil and liquid asphalt cement terminalling and storage services and crude oil gathering and transportation services. SemGroup Energy Partners is based in Tulsa, Oklahoma.
